Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With respect to claim 1, the prior art does not teach a semiconductor integrated circuit (IC) chip comprising:
	a first non-volatile memory cell for storing a first programming code therein, wherein the first non-volatile memory cell has an output point for an output data thereof associated with the first programming code, wherein the first non-volatile memory cell comprises a first magnetoresistive-random-access-memory (MRAM) cell;
	a first transistor configured to control coupling between a first node of the first non-volatile memory cell and a voltage (Vcc) of power supply;
	a second transistor configured to control coupling between a second node of the first non-volatile memory cell and a voltage (Vss) of ground reference;
	a switch having a first input point for a first input data associated with the output data of the first non-volatile memory cell; and
first and second programmable interconnects each coupling to the switch, wherein the switch is configured to control, in accordance with data associated with the first input data, coupling between the first and second programmable interconnects.

With respect to claim 10, the prior art does not teach a semiconductor integrated circuit (IC) chip comprising:
	a first non-volatile memory cell for storing a first programming code therein, wherein the first non-volatile memory cell has an output point for an output data thereof associated with the first programming code;
	a first transistor configured to control coupling between a first node of the first non-volatile memory cell and a voltage (Vcc) of power supply;
	a second transistor configured to control coupling between a second node of the first non-volatile memory cell and a voltage (Vss) of ground reference;
	a switch having a first input point for a first input data associated with the output data of the first non-volatile memory cell;
	first and second programmable interconnects each coupling to the switch, wherein the switch is configured to control, in accordance with data associated with the first input data, coupling between the first and second programmable interconnects.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Prior Art

a.	Chua-Eoan et al. (US 2010/0039136) teaches an MRAN circuit.
b.	Sunuga et al. (US 2004/0041584) teaches an FPGA comprising MRAM circuit.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON P LE whose telephone number is (571)272-1806. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.